Citation Nr: 1533718	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for disability of the feet.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

The Veteran assets that he has had foot problems since service, including painful feet and "jungle rot."  In a March 2010 letter the Veteran's private physician indicated that the Veteran had a current diagnosis of onychomycosis.  That physician stated that the Veteran asserted that he had that condition since service.

Based on the foregoing, the Board finds that providing the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's disability of the feet and service is appropriate.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's complete VA treatment records since October 3, 2014.

2.  Then, schedule the Veteran for a VA examination regarding the claimed disability of the feet.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any disability of the feet, to include any skin disability of the feet, that had its onset in service or within one year of service discharge, or is etiologically related to active service, or to a claimed incident when a knife pierced his foot through the boot.  A rationale for all requested opinions should be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

